 Case 3:20-cv-00269-JPG Document 19 Filed 05/29/20 Page 1 of 3 Page ID #69




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ALLEN GARLAND,

              Plaintiff,

       v.                                          No. 3:20-cv-00269-JPG

 NOVARTIS PHARMACEUTICALS
 CORPORATION,
                                                   JURY TRIAL DEMANDED
              Defendant.


                   NOTICE REGARDING CASE TRACK DESIGNATION

       Defendant Novartis Pharmaceuticals Corporation (“NPC”) files this notice seeking

clarification regarding the track designation for this case.

       On March 12, 2020, plaintiff filed this product liability action against NPC for injuries

allegedly caused by Tasigna® – a cancer medication that is FDA-approved to treat patients with

Philadelphia chromosome positive chronic myeloid leukemia. See Compl. (ECF No. 1). On May

21, 2020, the Clerk designated this case for “CJRA TRACK B.” See Uniform Trial Practices and

Procedures (ECF No. 10).

       Local Rule 16.1(a) expressly identifies product liability cases for Track C designation.

See SDIL-LR 16.1(a) (listing examples of Track “C” cases as “multi-party or complex issue

cases including products liability, malpractice, antitrust, and patent cases”) (emphasis added).

       The case schedule that NPC expects to propose in the Joint Report of the Parties and

Proposed Scheduling and Discovery Order, which is due on June 3, 2020, is impacted by the

track designation. NPC is willing to file a memorandum in support of this Notice if the Court

deems necessary.
 Case 3:20-cv-00269-JPG Document 19 Filed 05/29/20 Page 2 of 3 Page ID #70




       NPC respectfully requests that the Court provide clarification regarding the track

designation for this case.




Dated: May 29, 2020                          Respectfully submitted,



                                             By: /s/ Charles J. Swartwout
                                             Charles J. Swartwout, # 06190655
                                             5000 West Main Street
                                             P.O. Box 23560
                                             Belleville, IL 62223-0560
                                             (618) 277-9000
                                             Fax: (618) 277-4594
                                             cswartwout@boylebrasher.com

                                             Of Counsel:
                                             Robert E. Johnston, Esq. (Pro Hac Vice
                                             application forthcoming)
                                             Donald R. McMinn, Esq. (Pro Hac Vice
                                             application forthcoming)
                                             Andrew L. Reissaus, Esq. (Pro Hac Vice
                                             application forthcoming)
                                             Hollingsworth LLP
                                             1350 I Street Northwest
                                             Washington, District of Columbia 20005
                                             (202) 898-5800

                                             Attorney for Defendant Novartis
                                             Pharmaceuticals Corporation
 Case 3:20-cv-00269-JPG Document 19 Filed 05/29/20 Page 3 of 3 Page ID #71




                                CERTIFICATE OF SERVICE

       I certify that on this 29th day of May 2020, I electronically filed the foregoing Notice

Regarding Case Track Designation with the Clerk of the Court by using the CM/ECF system:

       Richard M. Elias, IL Bar No. 6279078
       231 S. Bemiston Ave, Suite 800
       St. Louis, MO 63105
       relias@eliasllc.com
       (314) 391-6820 telephone

       James G. Onder, #06200444
       Lawana S. Wichmann, #06282208
       110 E. Lockwood, 2nd Floor
       St. Louis, MO 63119
       onder@onderlaw.com
       wichmann@onderlaw.com
       (314) 963-9000 telephone
       (314) 963-1700 facsimile

       Attorney for Plaintiff



                                                     /s/ Charles J. Swartwout
